        Case 3:17-cv-00101-RDM Document 259 Filed 03/22/19 Page 1 of 1




March 22, 2019                                                                        Karin Dryhurst
                                                                                       +1 202 663 6248 (t)
                                                                                       +1 202 663 6363 (f)
Via ECF                                                                    karin.dryhurst@wilmerhale.com


Judge Thomas I. Vanaskie
JAMS, Inc.
1717 Arch Street, Suite 3810
Philadelphia, Pennsylvania 19103

       Re:    Proposed search terms for Wendy Zorick and Mark Rein

Dear Judge Vanaskie:

       Pursuant to Special Master Order 18, Defendants write on behalf of the parties to notify
the Court that the parties have agreed on the search terms Defendants will use to review the
documents of Wendy Zorick and Mark Rein. The terms are as follows:

       A.      (“income based” OR “income driven” OR “income-driven” OR “income-
       based” OR IBR OR IDR) AND (forbear* OR FORA OR FORV OR FORB OR
       Moody’s OR Moodys OR Fitch OR FFELP OR FFEL OR investor OR cashflow
       OR “cash flow” OR prepay* OR Blackrock OR Metlife OR “final maturity” OR
       “final maturities” OR “legal maturity” OR “legal maturities” OR “legal final”)

       B.      ((forbear* OR FORA OR FORV OR FORB) w/30 (FFELP OR FFEL OR
       federal)) AND (Moody’s OR Moodys OR Fitch OR investor OR cashflow OR
       “cash flow” OR prepay* OR Blackrock OR Metlife OR “final maturity” OR
       “final maturities” OR “legal maturity” OR “legal maturities” OR “legal final”)

This search results in 6,605 documents with hits, excluding family members.


                                                           Respectfully submitted,




                                                           /s/ Karin Dryhurst
